Name: Commission Regulation (EC) No 1333/2001 of 2 July 2001 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 Avis juridique important|32001R1333Commission Regulation (EC) No 1333/2001 of 2 July 2001 establishing the standard import values for determining the entry price of certain fruit and vegetables Official Journal L 180 , 03/07/2001 P. 0016 - 0017Commission Regulation (EC) No 1333/2001of 2 July 2001establishing the standard import values for determining the entry price of certain fruit and vegetablesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables(1), as last amended by Regulation (EC) No 1498/98(2), and in particular Article 4(1) thereof,Whereas:(1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto.(2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation,HAS ADOPTED THIS REGULATION:Article 1The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto.Article 2This Regulation shall enter into force on 3 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 July 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 337, 24.12.1994, p. 66.(2) OJ L 198, 15.7.1998, p. 4.ANNEXto the Commission Regulation of 2 July 2001 establishing the standard import values for determining the entry price of certain fruit and vegetables>TABLE>